Citation Nr: 0945473	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  04-35 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, claimed as secondary to a service-connected right 
knee disorder.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151  
(West 2002 & Supp. 2009) for a left knee disorder, claimed to 
be related to VA right knee surgery in December 1979.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
atrophy of the quadriceps and buttocks, claimed to be related 
to VA right knee surgery in December 1979.

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a low back disorder, claimed to be related to VA right knee 
surgery in December 1979.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.

WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from May 1953 to April 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona in April 1998 and August 1999.  This case 
has since been transferred to the Reno, Nevada VARO.

The Veteran appeared for an RO hearing addressing the service 
connection issue in June 1998 and a Travel Board hearing on 
all issues in May 2005.

The issues on appeal were previously included in Board 
remands from September 2006, June 2008, and June 2009.  In 
June 2009, the Board separately denied a claim for an earlier 
effective date for the assignment of a 60 percent evaluation 
for a right knee disorder, and that issue is not on appeal at 
the present time.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  There is competent medical evidence supporting the 
finding that the Veteran's service-connected right knee 
disorder has resulted in an increase in the severity of the 
claimed low back disorder beyond natural progression.

2.  There is competent medical evidence showing that the 
Veteran's VA right knee surgery in December 1979 resulted in 
the unforeseen consequence of the development of a left knee 
disorder.

3.  There is competent medical evidence showing that the 
Veteran's VA right knee surgery in December 1979 resulted in 
the unforeseen consequence of the development of atrophy of 
the quadriceps and buttocks.

4.  The claim of entitlement to compensation under 
38 U.S.C.A. § 1151 for a low back disorder concerns the same 
benefit being granted as a consequence of the claim for 
service connection for a low back disorder.


CONCLUSIONS OF LAW

1.  A low back disorder was aggravated as secondary to the 
Veteran's service-connected right knee disorder.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 
(2009).

2.  The criteria for entitlement to compensation under 
38 U.S.C.A. § 1151 for a left knee disorder, as related to VA 
right knee surgery in December 1979, have been met.  
38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.361 (2009).

3.  The criteria for entitlement to compensation under 
38 U.S.C.A. § 1151 for atrophy of the quadriceps and 
buttocks, as related to VA right knee surgery in December 
1979, have been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.361 (2009).

4.  The claim of entitlement to compensation under 
38 U.S.C.A. § 1151 for a low back disorder, claimed to be 
related to VA right knee surgery in December 1979, is moot.  
38 U.S.C.A. § 7105 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

In the current appeal, the Board has considered whether VA 
has fulfilled its notification and assistance requirements, 
found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).    
Nevertheless, given the Board's fully favorable disposition 
of the matter on appeal, no further notification or 
assistance in developing the facts pertinent to this limited 
matter is required at this time.  Indeed, any such action 
would result only in delay.

II.  Service connection for a low back disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Also, certain chronic diseases, including 
arthritis, may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Additionally, disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  Any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  38 C.F.R. § 3.310(b); see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In this case, the Board is aware that the Veteran was not 
treated for low back symptomatology in service or until 
November 1982, when he received private medical treatment for 
severe cramps of the low back.  In March 1991, he underwent a 
decompressive laminectomy of L3-L4, L4-L5, and L5-S1.  He had 
a preoperative diagnosis of spinal stenosis and was noted to 
have a history of low back pain.  Subsequent VA and private 
treatment records indicate continuing treatment for this 
disability.  Notably, in a January 2008 statement, William D. 
Smith, M.D., described ongoing treatment and cited the 
Veteran's tibial osteotomy from 27 years earlier.  Dr. Smith 
indicated that this procedure left the Veteran with a 
deformity of the lower extremity and shortening that, over 
the past three decades, had "undoubtedly been the direct 
contributor for his degenerative scoliotic deformity."  Dr. 
Smith further stated that this VA procedure was "without a 
doubt the direct contributor" for the Veteran's need for 
major surgery for his degenerative scoliosis.  

The Veteran underwent a VA examination in December 2008, with 
orthopedic and spine portions and conducted by a physician 
who reviewed the claims file.  This examiner noted the 
Veteran's history of a VA right tibial osteotomy in December 
1979 and complaints of low back pain following the osteotomy 
while in the leg cast.  The examination report contains the 
results of an October 2008 MRI of the lumbosacral spine, 
which revealed diffuse degenerative disc disease and 
multilevel facet osteoarthritis.  Based upon the medical 
records, test result, and the VA examination, the examiner 
rendered the opinion that the Veteran's low back disorder, 
while not caused by the Veteran's right knee disability, was 
most likely permanently worsened by his service-connected 
right knee disability.  The examiner further noted that the 
Veteran's back disability was at least as likely as not 
exacerbated by the right knee surgery and was most likely an 
event not reasonably foreseeable by right knee surgery and 
its postoperative treatments.

In reviewing the above evidence, the Board notes that the VA 
examination opinion was based on a review of the Veteran's 
claims file and a thorough physical examination.  As such, it 
has considerable probative value in regard to the issue at 
hand and must be accorded significant weight.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  Moreover, this opinion 
is entirely uncontradicted by the evidence of record and is 
fully consistent with the January 2008 opinion from Dr. Smith 
linking the low back disorder with the Veteran's prior right 
knee surgery.  

The Board is aware that 38 C.F.R. § 3.310(b) contains 
provisions as to the importance of determining the baseline 
level of severity of the nonservice-connected disease or 
injury.  Here, the Board is unable to ascertain any specific 
degree of low back disability apart from that resulting from 
the aggravation by the right knee disability, as the claims 
file is devoid of medical evidence indicating such a 
differentiation.  In this regard, the December 2008 VA 
examiner stated that the Veteran "started having low back 
pain post the osteotomy in 1979 while in the leg case."  As 
such, and after resolving all doubt in the Veteran's favor, 
it is appropriate to consider all current low back 
symptomatology to be attributable to aggravation from the 
service-connected right knee disorder.  38 U.S.C.A. 
§ 5107(b); see also Mittleider v. West, 11 Vet. App. 181, 182 
(1998).

Accordingly, it is the conclusion of the Board that the 
evidence of record supports service connection for a low back 
disorder, claimed as secondary to a service-connected right 
knee disorder.  The claim is thus granted in full.  

III.  Entitlement to compensation under 38 U.S.C.A. § 1151 
for a left knee disorder and atrophy of the quadriceps and 
buttocks

When a Veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, compensated work therapy, or an examination 
furnished by the VA, disability compensation shall be awarded 
in the same manner as if such additional disability or death 
were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. 
§ 3.361.  

38 U.S.C.A. § 1151 specifies two bases for entitlement.  
First, entitlement may be established on the basis of a 
showing of carelessness, negligence, lack of proper skill, 
error in judgment, or a similar instance of fault on the part 
of VA providers.  But see generally Brown v. Gardner, 513 
U.S. 115 (1994) (for claims filed prior to October 1, 1997, a 
claimant is not required to show fault or negligence in 
medical treatment).  Second, entitlement may be established 
on a showing of an event not reasonably foreseeable.

To establish causation, the evidence must show that VA's 
hospital care, medical or surgical treatment, or examination 
resulted in additional disability or death.  Merely showing 
that a Veteran received care, treatment, or examination and 
that the Veteran has an additional disability or died does 
not establish cause.  38 C.F.R. § 3.361(c)(1).

Such VA treatment cannot cause the continuance or natural 
progress of a disease or injury for which such care was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

In addition to a showing of additional disability or death, 
there must be evidence showing either that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider, or that VA furnished 
treatment without the informed consent of the Veteran and his 
representative, in compliance with 38 C.F.R. § 17.32.  Minor 
deviations from the 38 C.F.R. § 17.32 requirements that are 
immaterial under the circumstances of a case will not defeat 
a finding of informed consent.  Consent may be express or 
implied as specified under 38 C.F.R. § 17.32(b), as in 
emergency situations.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a Veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

In December 1979, the Veteran was hospitalized at a VA 
facility with complaints of increasingly severe right knee 
pain.  During the hospitalization, he underwent a high tibial 
osteotomy of the right knee and was noted to have a benign 
postoperative course with no significant complications.  In 
February 1980, however, the Veteran was seen for removal of a 
long leg cast, and it was noted that attempts to start 
bending his knee produced brawny induration of the right 
lower extremity and extensive discomfort.  He was 
hospitalized for over ten days for physical therapy to begin 
range of motion and quadriceps/hamstring exercise and was 
noted to have marked improvement.  In a March 1980 letter, a 
VA doctor nevertheless stressed that the Veteran had been 
unable to work since his December 1979 surgery and would 
remain unemployable for another eight to twelve weeks.  

The Veteran was admitted to a private hospital in November 
1980 with complaints of severe knee pain and "discouraging" 
valgus deformity, and it was noted that his pain had gotten 
progressively worse to the point where he was unable to walk 
on the knee.  He was diagnosed with osteoarthritis of the 
right knee "with failure of osteotomy" and admitted for a 
total knee replacement with correction of his valgus 
deformity.  A November 1982 private medical report indicates 
treatment for complaints of muscle cramps in the legs.  

The claims file contains a December 1982 letter from a 
private doctor, who had reviewed the Veteran's records in 
conjunction with an unrelated malpractice claim and found 
both that the Veteran's problem resulted from an injury which 
was sustained before the operation and that it would be 
"difficult to proceed with a malpractice case."  The Board 
must stress, however, that this opinion does not address the 
specific disabilities (left knee and right leg muscle 
disorders) dealt with in this appeal but instead appears to 
concern the degree of disability of the right knee, which is 
not at issue in the present appeal.  

In March 1985, the Veteran was seen at a private medical 
facility because of difficulty with the left knee, noting 
problems since about two weeks earlier.  He described prior 
injections, and an arthrogram showed a tear of the medical 
meniscus.  A September 1994 statement from Alan J. Rothbart, 
M.D., indicates that the Veteran, "after an osteotomy which 
failed" and a right total knee replacement, had begun having 
progressively increasing left knee pain and had undergone 
three previous arthroscopic procedures, with the last in the 
preceding January.  X-rays of the left knee revealed end-
stage degenerative arthritis, with complete collapse of the 
medial compartment and changes in the patella femoral 
compartments as well.  A left total knee replacement was 
subsequently preformed at a private facility in October 1994.  

The question of a connection between the claimed disorders 
and the December 1979 right knee osteotomy was addressed in 
the report of the December 2008 VA examination.  As noted 
above, the examiner reviewed the claims file and conducted a 
thorough physical examination.  Based upon the Veteran's 
medical records, test results, and the examination, the 
examiner determined that the Veteran's left knee disability 
and quadriceps and buttocks atrophy were at least as likely 
as not exacerbated by the right knee surgery.  Significantly, 
the examiner found that these disabilities most likely 
constituted "an event not reasonably foreseeable by the 
right knee surgery in December 1979 and its post-op 
treatments."

In reviewing the above evidence, the Board finds that the 
December 2008 VA examination report establishes both that the 
December 1979 surgery exacerbated the left knee and 
quadriceps/buttocks disabilities and that such disabilities 
resulted from an event not reasonably foreseeable.  The 
latter finding is particularly critical, in the absence of 
any findings of negligence or other fault in this case. 

As the Veteran's left knee and quadriceps/buttocks 
disabilities resulted from an event not reasonably 
foreseeable as a consequence of the December 1979 VA surgery, 
the criteria for entitlement to compensation under 
38 U.S.C.A. § 1151 have been met for those disabilities.  
These two claims are thus granted in full.

IV.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a low back disorder

The Veteran's claim of entitlement to compensation under 
38 U.S.C.A. § 1151 for a low back disorder has also been 
certified to the Board.  However, the Board finds that this 
claim is now moot.  Service connection for a low back 
disorder is being granted in this decision, and a section 
1151 grant would result in disability compensation being 
awarded "in the same manner as if such additional disability 
... were service-connected."  Therefore, a section 1151 
grant would result in no benefit beyond that of a service 
connection grant.  The section 1151 claim is accordingly 
dismissed.  See Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997) (dismissal is the proper remedy to employ when an 
appeal has become moot); 38 U.S.C.A. § 7105.




ORDER

Entitlement to service connection for a low back disorder, 
claimed as secondary to a service-connected right knee 
disorder, is granted.

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
left knee disorder, claimed to be related to VA right knee 
surgery in December 1979, is granted.

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
atrophy of the quadriceps and buttocks, claimed to be related 
to VA right knee surgery in December 1979, is granted.

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
low back disorder, claimed to be related to VA right knee 
surgery in December 1979, is dismissed.


____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


